At the outset, it gives me great pleasure to congratulate you, Sir, on assuming the duties of the President of the General Assembly at its seventy-first session. I wish you every success in fulfilling your tasks. I also wish to express our appreciation to Mr. Mogens Lykketoft for his efforts during his presidency of the General Assembly at its seventieth session. I also wish to extend our profound thanks to His Excellency Mr. Ban Ki-moon for the efforts he has undertaken to achieve United Nations goals during his tenure.
The international community is facing many challenges and unresolved regional and international crises that have become a hindrance to regional and international development and stability. Some countries continue to pursue an approach with actions that go beyond the framework of international legitimacy against the backdrop of international negligence in the implementation of Security Council resolutions. It is no longer possible to overlook the weakness of the United Nations legal and institutional system and its inability in many cases to apply standards of justice and fairness in the functioning of its mechanisms. There is a persistent recurring pattern that marks all these crises: the selectivity of the Security Council in addressing problems, especially when it comes to the use of force by countries in international relations.
After more than seven decades of Israeli occupation of Arab territories, the Palestinian cause is at standstill, waiting for a just solution. The Government of Israel has not only rejected the resolutions of international legitimacy and the comprehensive Arab Peace Initiative, but it also seeks to impose a fait accompli through long-term plans to build settlements in the West Bank and Jerusalem. It has founded its occupation on discrimination and racial segregation. It has established two legal systems under its sovereignty — one for the occupiers and another for those languishing under occupation. Against the backdrop of the world’s silence and the Arab States’ involvement in their own current issues, Israel’s leaders may believe that they have succeeded in their endeavour. However, they have utterly failed to resolve the issue. The Palestinian people are now more devoted to their rights than ever. Furthermore, the Arab peoples cannot accept any kind of normalization of relations with Israel as long as Israel proceeds with the occupation and its related practices and before a just solution to the Palestinian cause is achieved.
Besides, what will Israel do with the millions of Palestinians who are living on their own land and are increasing in number and resourcefulness? The options are clearly narrowing. Israel has either to opt for the two-State solution or to establish a system of apartheid. Does Israel really think that it could maintain a system of apartheid in the twenty-first century? Eliminating the occupation has become an urgent political and security prerequisite and an international obligation towards a people whose land was occupied and homeland confiscated and whose suffering is exacerbating the situation.
The Security Council bears a special responsibility to impose international legitimacy and consensus with respect to the negotiations on the basis of a two-State solution, including the establishment of a Palestinian State, with East Jerusalem as its capital, within the pre-1967 borders. Meanwhile, it is necessary to cease settlement activities, respect the legal status of Al-Quds, lift the unjust siege on the Gaza Strip and end the Israeli occupation of all occupied Arab territories, including the Syrian Golan.
In the past, from this very rostrum, we have warned that inaction in addressing crises will only increase their intensity and complexity and consequently pose a threat to international security. Today, more than five years after the outbreak of the Syrian crisis and in the aftermath of the destruction of most of Syria’s cities by the Al-Assad regime, we are meeting again in this Hall. As a result of the crisis, the number of refugees has doubled and the quest for refuge has become transcontinental in scope. Syria is now importing terrorist and sectarian organizations and militias that pose a regional and international threat.
Everyone knows that the Syrian revolution started as a popular and peaceful uprising against a repressive dictatorial regime and that the great people of Syria face death or years of torture in prison if they attend peaceful demonstrations against the regime. During this period, the Syrian authorities have deliberately tried to turn the revolution into a violent one. It has also acted under the guise of political rhetoric to split the Syrian people into factions, but the people have responded with the chant, “the Syrian people are one”. In contrast, the regime’s declared slogan was “Al-Assad alone, or we will burn the country down”. Many people may not have realized that this slogan is the de facto project of the regime and remains its only programme.
Theoretically, the majority of the countries of the world have stood by the Syrian people, but in practical terms, Syria has been abandoned, supported only by some loyal friends. Red lines had been set for the regime, but it violated them, and those who set the red lines did nothing. The red lines continued to shift until the regime became aware that there were no limits on what it could do without accountability.
It is true that violent radical forces that have nothing to do with the objectives of the Syrian revolution have entered the Syrian arena, refuse to take up revolution’s banner and fight against the rebels more than against the regime. There have been many violations, but these phenomena, which have marred the revolution, cannot be understood without also considering the barbaric policy of repression applied by the Syrian regime and the inability of the international community to protect civilians against the use of chemical weapons, bomb barrels and torture.
The city of Daraa presented a model of peaceful revolution, exemplified at the beginning by the tossing of flowers at soldiers, but after massacres claiming the lives of hundreds of innocent people, mostly women and children, the city was forced, like other cities, to defend itself more forcefully. Since then, Daraa has been reeling under non-stop shelling and a starvation siege, despite the fact that it was never controlled by any radical or takfiri organization, and its revolutionaries have not committed any violations.
Why then are the inhabitants of Daraa being displaced while the international community does nothing? Why was no warning issued before the regime began its shelling and depopulation efforts, when warnings have been issued elsewhere, for example, prior to the recent bombing against forces in Al-Hasakah province? We consider the latter warning to have been an appropriate one, but no analogous action was taken with respect to Daraa, Muadamiyat Al-Sham, Madaya, Al-Zabadani or other towns also threatened with displacement. Many Syrian citizens are wondering the same thing.
We cannot fool ourselves or our people because it is unacceptable that the will of the international community is crippled when it comes to the perpetrators of crimes against humanity. It is simply not true that it was impossible to protect the Syrian people. The international community has allowed illegal military interventions to be undertaken to overthrow regimes in our region, which is still taking its toll on us. Unfortunately, while many of us share responsibility for that situation, the international community has not stepped in to protect a defenceless people, despite the fact that this people has proved time and again that it could change the regime on its own if they were protected by the international community from bombardment.
Putting an end to this humanitarian disaster has become a political and moral necessity. The Security Council has a historical and undeniable responsibility to stop the bloodshed of the Syrians by halting the barbaric bombings and blockades of cities, by repatriating the displaced and by taking measures to resume the political process within the framework of resolution 2254 (2015) and decisions based on the first Geneva Convention, which call for the formation of a transitional ruling body with full powers to meet the aspirations of the Syrian people and maintain the unity and sovereignty of Syria, on the basis of equal rights for all citizens of Syria, without discrimination on the basis of faith, creed, ethnicity or race.
The Gulf region has strategic importance at both regional and global levels. This region is undergoing several crises that vary widely in character but are similar at the core. Constructive dialogue must be undertaken if solutions to them are to be found. To achieve the desired result, dialogue between countries must be based on the principles of good-neighbourliness, mutual respect and non-interference in the affairs of others. The success of dialogue among parties within a State, as we have seen in Iraq, requires giving priority to political and social consensus and strengthening the concept of full and equal citizenship before the law, leaving aside all forms of sectarianism.
With respect to Yemen, the State of Qatar renews its support for the return of legitimacy as the only way to ensure its security, unity and stability. There is no doubt that the negligence of the international community in implementing resolutions of the Security Council, especially resolution 2216 (2015), has given some political forces in Yemen the opportunity to carry out coup-related actions that have hampered reaching the desired political solution that would satisfy the Yemeni people’s yearning for unity and stability.
I take this opportunity to express our appreciation for the efforts of my brother, His Highness Sheikh Sabah Al-Ahmad Al-Jaber Al-Sabah, Amir of the State of Kuwait, who has sponsored the Yemeni negotiations hosted by his country. We will continue to support the Secretary-General’s Special Envoy for Yemen as well as the international efforts undertaken to resume political consultations among Yemeni parties in order to reach a political settlement, in accordance with the Gulf Cooperation Council Initiative, the outcomes of the National Dialogue Conference and resolution 2216 (2015).
Although the situation in Libya is still turbulent, we look forward to restoring stability through the efforts of the Presidential Council and the present Government backed by the international community. We also look forward to confronting terrorism and tackling its serious effects. The State of Qatar has contributed to the success of the international political solution. We reaffirm our support for all efforts aimed at strengthening the Libyan national accord and warn that instability could deal a glancing blow to what has been achieved heretofore and undermine United Nations efforts aimed at promoting national reconciliation and led by the Security Council.
We are surprised to note that some countries support forces in Libya that have rejected the international solution and are acting to thwart resolution 1970 (2011) by force, despite the fact that the resolution provides for imposing sanctions on such forces. Certain forces have placed themselves under the authority of the Presidential Council and are engaged in combating terrorism, but others have rejected the international solution and sought to exploit the volatile situation by occupying oil-export terminals while the world looks on, silent. Is this a proper way to encourage Libyans to fight terrorism?
The terrorism we are facing is a threat to our peoples, countries and economic and social achievements, thereby requiring that we intensify our efforts to combat it. All of us are mindful that success in countering this dangerous phenomenon is not easily reached, but it is not impossible either, especially when there is the political will to address the social roots of this abhorrent phenomenon. We need to understand the circumstances that, in an atmosphere of desperation and deadlocked perspectives, give rise to radical ideologies.
We need to protect the young people who are targeted by extremist groups. Fighting terrorism is not confined to the security dimension; rather, we need to go a step further and promote the values of tolerance, culture, plurality and dialogue, while taking into account the right of people to resist occupation, which is a right that has been enshrined in international laws, covenants and norms.
To restore our credibility, we must carefully define terrorism and diligently stand against it, if we are to educate our young people and mobilize our communities against this scourge. The definition we choose should not vary according to the identity of the perpetrator or the victim or because of a particular political interest. We have seen cases, for example, where a certain organization, misbranded as terrorist when it was simply a political adversary, was later embraced as a friend when it became a temporary ally.
Distinctions should not be made about the lives of civilians, whether they be from Istanbul, Gaza, New York or Aleppo. No life is more important or valuable than any other life. The double standards used to address this phenomenon, by linking terrorism to a certain faith or culture or by absolving Governments that engage in it from being described as terrorist, complicates efforts to uproot the phenomenon and reinforces pretexts being used by terrorists to justify their actions. In this context, and as a natural consequence of our policy of rejecting radicalism and terrorism based on our values and culture and the teachings of the true Islamic religion, we reiterate our support for the efforts to eradicate the phenomenon of terrorism that are undertaken within the framework of international legitimacy.
Respect for and the protection and promotion of human rights constitute one of the basic pillars of the United Nations Charter’s stated purposes and principles and are consistent with the Arab and Islamic principles and values that treasure humankind and honour it as a creation of almighty God. The State of Qatar is eager to implement its obligations at both the national and international levels to defend collective and individual rights of people and promote human rights around the world.
Accordingly, one of the most important challenges we must act upon today is that of protecting refugees. This challenge requires cooperation and joint action in order to uproot the causes of forced displacement. We must urgently provide aid and assistance as a humanitarian duty incumbent upon us all. Qatar’s development and relief contribution has reached more than 100 countries worldwide, and we continue to coordinate with Governmental and non-governmental agencies to provide even more development and relief aid.
Qatar supports over 10 million children around the world and promotes the potential of some 1.2 million Arab young people, so as to empower them to be active and productive in their communities. Over the past five years since 2011, the value of the economic assistance provided by the State of Qatar has increased threefold to reach 13 billion Qatari riyals.
The State of Qatar will continue to be a venue for dialogue and conflict resolution by peaceful means. It will also remain committed to international action, cooperation and partnership within the framework of the efforts of the international community to counter shared humanitarian challenges.
